      Case 1:19-cv-00791 Document 1 Filed 06/21/19 Page 1 of 5 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION


CANDIE LUPO                                                    CIVIL ACTION NO.:
AND JACOB LUPO

VERSUS                                                         JUDGE DEE DRELL

                                                               MAGISTRATE JUDGE JOSEPH
THE UNITED STATES OF AMERICA                                   PEREZ-MONTES

                                            COMPLAINT

          Now come petitioners, Candie Lupo and Jacob Lupo, who with respect represent, as follows:

                                                   1.

          Made defendant herein is the UNITED STATES OF AMERICA, who has been properly

served pursuant to Fed. R. Civ. Proc. 4(i)(1), as follows:

          A.     By sending a copy of the summons and of the complaint to Ms. Katie
                 Vincent, Chief Civil Process Clerk for the United States attorney’s office for
                 the Western District of Louisiana, 800 Lafayette Street, Lafayette, Louisiana
                 70501; and

          B.     By sending a copy of the summons and of the complaint by certified mail to
                 the Honorable William Barr, United States Attorney General, 950
                 Pennsylvania Avenue, NW, Washington DC 20530-0001.

                                   JURISDICTION AND VENUE

                                                   2.

          Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1346(b)(1) and 28 U.S.C. §2671,

et seq.

                                                   3.

          Petitioner, Candie Lupo, timely filed her administrative claim and an amended administrative


                                               - Page 1 -
      Case 1:19-cv-00791 Document 1 Filed 06/21/19 Page 2 of 5 PageID #: 2



claim on a Form 95, together with supporting documentation, with the United States Forestry Service

on April 24, 2017 and October 11, 2018 pursuant to 28 U.S.C. §2675(a).

                                                 4.

       On June 5, 2019, defendant formally denied the administrative claim asserted by petitioner,

Jacob Lupo.

                                                 5.

       Petitioner, Jacob Lupo, timely filed his administrative tort claim on a Form 95, together with

supporting documentation, with the United States Forestry Service on October 11, 2018 pursuant to

28 U.S.C. §2675(a).

                                                 6.

       On March 20, 2019, defendant formally denied the administrative claim asserted by

petitioner, Candie Lupo.

                                                 7.

       Pursuant to 28 U.S.C. §2401(b) and 39 CFR 912.9(a), this Court now has jurisdiction to

adjudicate both petitioners’ claims.

                                                8.

       Venue is likewise proper in this Court pursuant to 28 U.S.C. §1402(b), since petitioners

reside within the Western District of Louisiana and the accident at issue occurred in Pineville,

Louisiana, which is likewise within the Western District of Louisiana.

                                             FACTS

                                                9.

       On October 19, 2016, petitioner, Jacob Lupo, was operating a 1990 Honda Accord (“the


                                             - Page 2 -
       Case 1:19-cv-00791 Document 1 Filed 06/21/19 Page 3 of 5 PageID #: 3



Lupo vehicle”) owned by and with the permission of its owner, Sandra Pantfoeder, in a southerly

direction in the outside lane of travel of U.S. Highway 165 within the City of Pineville, Parish of

Rapides, and State of Louisiana.

                                                  10.

        Petitioner, Candie Lupo, was a guest passenger in the Lupo vehicle.

                                                  11.

        At or around the same time, Marion Thomas, was operating a 2011 Ford F350 (“the Thomas

vehicle”) owned by defendant in a northerly direction in the inside lane of travel on U.S. Highway

165.

                                                  12.

        When the Thomas vehicle reached the point where U.S. Highway 165 intersects with the

northbound entrance ramp of U.S. Highway 167, Thomas attempted to execute a left hand turn off

of U.S. Highway 165 and onto the entrance ramp of U.S. Highway 167, but in the process of so

doing, he pulled directly into the Lupo vehicle’s lane of travel, as a result of which, the Lupo vehicle

collided with the Thomas vehicle.

                                                 13.

        At the time of the accident and at all other times pertinent to this litigation, Marion Thomas

was employed by and acting within in the course and scope of his employment with the United States

of America, through the United States Forestry Service.

                                                  14.

        The aforedescribed accident was caused by the fault and negligence of Marion Thomas,

which consisted of the following acts and omissions:


                                              - Page 3 -
     Case 1:19-cv-00791 Document 1 Filed 06/21/19 Page 4 of 5 PageID #: 4



      A.     Failing to yield to traffic with the right of way;

      B.     Entering a preempted lane of travel;

      C.     Failing to ensure that traffic had cleared before entering a busy intersection;

      D.     Operating a vehicle in a careless and inattentive manner;

      E.     Failing to observe and timely respond to traffic conditions in the roadway;

      F.     Failing to see what a reasonable and prudent driver would and should have
             seen; and

      G.     Failing to abide by the laws, ordinances, and rules of the road of the City of
             Pineville, Parish of Rapides, and State of Louisiana.

                                               15.

      As a result of the aforedescribed accident, petitioner, Candie Lupo, sustained the following

damages:

      A.     Physical pain and suffering (past, present, and future);

      B.     Mental suffering, anxiety, and emotional upset (past, present, and future);

      C.     Medical, hospital, and related healthcare expense (past, present and future);

      D.     Impairment, disability, and loss of enjoyment of life (past, present, and
             future); and

      E.     Loss of wages and earning capacity (past, present, and future).

                                               16.

      As a result of the aforedescribed accident, petitioner, Jacob Lupo, sustained the following

damages:

      A.     Physical pain and suffering (past, present, and future);

      B.     Mental suffering, anxiety, and emotional upset (past, present, and future);



                                            - Page 4 -
      Case 1:19-cv-00791 Document 1 Filed 06/21/19 Page 5 of 5 PageID #: 5



       C.      Medical, hospital, and related healthcare expense (past, present and future);

       D.      Impairment, disability, and loss of enjoyment of life (past, present, and
               future); and

       E.      Loss of wages and earning capacity (past, present, and future).

       For the above and foregoing reasons, petitioners, Candie Lupo and Jacob Lupo, claim

damages from defendant, The United States of America, in amounts deemed reasonable and just by

this Honorable Court, together with all costs of these proceedings.

                                             Respectfully submitted,

                                             LUNEAU & BECK, LLC

                                             s/Robert L. Beck, III
                                             ROBERT L. BECK III (29083)
                                             W. JAY LUNEAU (21731)
                                             MATTHEW T. SEATON (La. Bar Roll #38398)
                                             5208 Jackson Street Ext., Suite A
                                             P.O. Drawer 12850
                                             Alexandria, Louisiana 71315-2850
                                             Telephone: (318) 445-6581
                                             Facsimile: (318) 445-3708

                                             ATTORNEYS FOR PETITIONERS




                                            - Page 5 -
